Exhibit 10.5

SEVERANCE AGREEMENT

THIS SEVERANCE AGREEMENT (this “Agreement”), dated as of      , 2006 is made and
entered by and between Brush Engineered Materials Inc., an Ohio corporation (the
“Company”), and      (the “Executive”).

WITNESSETH:

WHEREAS, the Executive is a senior executive of the Company or one or more of
its Subsidiaries and has made and is expected to continue to make major
contributions to the short- and long-term profitability, growth and financial
strength of the Company;

WHEREAS, the Company recognizes that, as is the case for most companies, the
possibility of a Change in Control (as defined below) exists;

WHEREAS, the Company desires to assure itself of both present and future
continuity of management and desires to establish certain minimum severance
benefits for certain of its senior executives, including the Executive,
applicable in the event of a Change in Control;

WHEREAS, the Company wishes to ensure that its senior executives are not
practically disabled from discharging their duties in respect of a proposed or
actual transaction involving a Change in Control; and

WHEREAS, the Company desires to provide additional inducement for the Executive
to continue to remain in the employ of the Company;

WHEREAS, the Company and the Executive desire for this Severance Agreement to
amend and supersede the Severance Agreement, dated      , 200_, between the
Company and the Executive and any other Severance Agreements entered into prior
to the date hereof;

NOW, THEREFORE, the Company and the Executive agree as follows:

1. Certain Defined Terms. In addition to terms defined elsewhere herein, the
following terms have the following meanings when used in this Agreement with
initial capital letters:

(a) “Affiliate” means with respect to any Person, any holder of more than 10% of
the outstanding shares or equity interests of such Person or any other Person
which directly or indirectly controls, is controlled by or is under common
control with such Person. A Person shall be deemed to control another Person if
such Person possesses, directly or indirectly, the power to direct or cause the
direction of the management and policies of the “controlled” Person, whether
through ownership of voting securities, by contract or otherwise.

(b) “Base Pay” means the Executive’s annual base salary rate as in effect from
time to time.

(c) “Board” means the Board of Directors of the Company.

(d) “Cause” means that, prior to any termination pursuant to Section 3(a)(iii),
Section 3(b) or Section 3(c), the Executive shall have:

(i) been convicted of a criminal violation involving fraud, embezzlement, theft
or violation of federal antitrust statutes or federal securities laws in
connection with his duties or in the course of his employment with the Company
or any Affiliate of the Company;

(ii) committed intentional wrongful damage to property of the Company or any
Affiliate of the Company;

(iii) committed intentional wrongful disclosure of secret processes or
confidential information of the Company or any Affiliate of the Company; or

(iv) intentionally engaged in any activity in violation of Section 8;

and any such act shall have been demonstrably and materially harmful to the
Company. For purposes of this Agreement, no act or failure to act on the part of
the Executive shall be deemed “intentional” if it was due primarily to an error
in judgment or negligence, but shall be deemed “intentional” only if done or
omitted to be done by the Executive not in good faith and without reasonable
belief that the Executive’s action or omission was in the best interest of the
Company. Notwithstanding the foregoing, the Executive shall not be deemed to
have been terminated for “Cause” hereunder unless and until there shall have
been delivered to the Executive a copy of a resolution duly adopted by the
affirmative vote of not less than three quarters of the Board then in office at
a meeting of the Board called and held for such purpose, after reasonable notice
to the Executive and an opportunity for the Executive, together with the
Executive’s counsel (if the Executive chooses to have counsel present at such
meeting), to be heard before the Board, finding that, in the good faith opinion
of the Board, the Executive had committed an act constituting “Cause” as herein
defined and specifying the particulars thereof in detail. Nothing herein will
limit the right of the Executive or his beneficiaries to contest the validity or
propriety of any such determination.

(e) “Change in Control” means

(i) The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of voting securities of the
Company where such acquisition causes such Person to own (X) 20% or more of the
combined voting power of the then outstanding voting securities of the Company
entitled to vote generally in the election of directors (the “Outstanding
Company Voting Securities”) without the approval of the Incumbent Board as
defined in (ii) below or (Y) 35% or more of the Outstanding Voting Securities of
the Company with the approval of the Incumbent Board; provided, however, that
for purposes of this subsection (i), the following acquisitions shall not be
deemed to result in a Change of Control: (A) any acquisition directly from the
Company that is approved by the Incumbent Board (as defined in subsection (ii),
below), (B) any acquisition by the Company or a subsidiary of the Company,
(C) any acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by the Company, (D) any
acquisition by any Person pursuant to a transaction described in clauses (A),
(B) and (C) of subsection (iii) below, or (E) any acquisition by, or other
Business Combination (as defined in (iii) below) with, a person or group of
which employees of the Company or any subsidiary of the Company control a
greater than 25% interest (a “MBO”) but only if the Executive is one of those
employees of the Company or any subsidiary of the Company that are participating
in the MBO; provided, further, that if any Person’s beneficial ownership of the
Outstanding Company Voting Securities reaches or exceeds 20% or 35%, as the case
may be, as a result of a transaction described in clause (A) or (B) above, and
such Person subsequently acquires beneficial ownership of additional voting
securities of the Company, such subsequent acquisition shall be treated as an
acquisition that causes such Person to own 20% or 35% or more, as the case may
be, of the Outstanding Company Voting Securities; and provided, further, that if
at least a majority of the members of the Incumbent Board determines in good
faith that a Person has acquired beneficial ownership (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) of 20% or more of the Outstanding
Company Voting Securities inadvertently, and such Person divests as promptly as
practicable a sufficient number of shares so that such Person beneficially owns
(within the meanings of Rule 13d-3 promulgated under the Exchange Act) less than
20% of the Outstanding Company Voting Securities, then no Change of Control
shall have occurred as a result of such Person’s acquisition; or

(ii) individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board” (as modified by this clause (ii)) cease for any reason to
constitute at least a majority of the Board; provided, however, that any
individual becoming a director subsequent to the date hereof whose election, or
nomination for election by the Company’s shareholders, was approved by a vote of
at least a majority of the directors then comprising the Incumbent Board (either
by a specific vote or by approval of the proxy statement of the Company in which
such person is named as a nominee for director, without objection to such
nomination) shall be considered as though such individual were a member of the
Incumbent Board, but excluding, for this purpose, any such individual whose
initial assumption of office occurs as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Board; or

(iii) the consummation of a reorganization, merger or consolidation or sale or
other disposition of all or substantially all of the assets of the Company or
the acquisition of assets of another corporation, or other transaction
(“Business Combination”) excluding, however, such a Business Combination
pursuant to which (A) the individuals and entities who were the ultimate
beneficial owners of voting securities of the Company immediately prior to such
Business Combination beneficially own, directly or indirectly, more than 65% of,
respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the entity
resulting from such Business Combination (including, without limitation, an
entity that as a result of such transaction owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries), (B) no Person (excluding any employee benefit plan (or related
trust) of the Company, the Company or such entity resulting from such Business
Combination) beneficially owns, directly or indirectly (X) 20% or more, if such
Business Combination is approved by the Incumbent Board or (Y) 35% or more, if
such Business Combination is not approved by the Incumbent Board, of the
combined voting power of the then outstanding securities entitled to vote
generally in the election of directors of the entity resulting from such
Business Combination and (C) at least a majority of the members of the board of
directors of the corporation resulting from such Business Combination were
members of the Incumbent Board at the time of the execution of the initial
agreement, or of the action of the Board, providing for such Business
Combination; or

(iv) approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company except pursuant to a Business Combination described
in clauses (A), (B) and (C) of subsection (iii), above.

(f) “Employee Benefits” means the perquisites, benefits and service credit for
benefits as provided under any and all employee retirement income and welfare
benefit policies, plans, programs or arrangements in which Executive is entitled
to participate, including without limitation any stock option, performance
share, performance unit, stock purchase, stock appreciation, savings, pension,
supplemental executive retirement, or other retirement income or welfare
benefit, deferred compensation, incentive compensation, group or other life,
health, medical/hospital or other insurance (whether funded by actual insurance
or self-insured by the Company or an Affiliate of the Company), disability,
salary continuation, expense reimbursement and other employee benefit policies,
plans, programs or arrangements.

(g) “Incentive Pay” means the annual bonus, incentive or other payment of
compensation under the Management Performance Compensation Plan or, if such
Management Performance Compensation Plan is no longer in effect, the annual
bonus, incentive or other payment of compensation in addition to Base Pay, made
or to be made in regard to services rendered in any year or other period
pursuant to any bonus, incentive, profit-sharing, performance, discretionary pay
or similar agreement, policy, plan, program or arrangement (whether or not
funded) of the Company or an Affiliate of the Company, or any successor thereto.

(h) “LTIP” means the incentive compensation, in addition to Base Pay and
Incentive Pay, earned in regard to services rendered in any year or other period
pursuant to any incentive, performance or similar agreement, policy, plan,
program or arrangement (whether or not funded) of the Company or an Affiliate of
the Company, or any successor thereto, including, without limitation, (i) the
earnout of restricted performance shares that vest upon achievement of specified
performance goals, (ii) the payout of performance shares or (iii) the payout of
incentive compensation under the Long Term Cash Incentive Plan.

(i) “Retirement Plans” means the benefit plans (including the defined
contribution and defined benefit plans) of the Company that are intended to be
qualified under Section 401(a) of the Internal Revenue Code if the Executive was
a participant in such Retirement Plan on the date of the occurrence of the
Change in Control.

(j) “Severance Period” means the period of time commencing on the date of the
first occurrence of a Change in Control and continuing until the earlier of
(i) the third anniversary of the occurrence of the Change in Control, or
(ii) the Executive’s death; provided, however, that commencing on each
anniversary of the Change in Control, the Severance Period will automatically be
extended for an additional year unless, not later than 90 calendar days prior to
such anniversary date, either the Company or the Executive shall have given
written notice to the other that the Severance Period is not to be so extended.

(k) “Subsidiary” means an entity in which the Company directly or indirectly
beneficially owns 50% or more of the Outstanding Company Voting Securities.

(l) “Term” means the period commencing as of the date hereof and expiring on the
close of business on December 31, 2007; provided, however, that (i) commencing
on January 1, 2008 and each January 1 thereafter, the term of this Agreement
will automatically be extended for an additional year unless, not later than
September 30 of the immediately preceding year, the Company or the Executive
shall have given notice that it or the Executive, as the case may be, does not
wish to have the Term extended; (ii) if a Change in Control occurs during the
Term, the Term shall expire and this Agreement will terminate at the expiration
of the Severance Period; and (iii) subject to the last sentence of Section 9,
if, prior to a Change in Control, the Executive ceases for any reason to be an
employee of the Company and any Affiliate of the Company, thereupon without
further action the Term shall be deemed to have expired and this Agreement will
immediately terminate and be of no further effect. For purposes of this
Section 1(k), the Executive shall not be deemed to have ceased to be an employee
of the Company and any Affiliate of the Company by reason of the transfer of
Executive’s employment between the Company and any Affiliate of the Company, or
among any Affiliates of the Company.

(m) “Termination Date” means the date on which the Executive’s employment is
terminated (the effective date of which shall be the date of termination, or
such other date that may be specified by the Executive if the termination is
pursuant to Section 3(b) or Section 3(c)).

2. Operation of Agreement. This Agreement will be effective and binding
immediately upon its execution, but, anything in this Agreement to the contrary
notwithstanding, except as provided in Section 9, this Agreement will not be
operative unless and until a Change in Control occurs. Upon the occurrence of a
Change in Control at any time during the Term, without further action, this
Agreement shall become immediately operative.

3. Termination Following a Change in Control.

(a) In the event of the occurrence of a Change in Control, the Executive’s
employment may be terminated by the Company or an Affiliate of the Company
during the Severance Period and the Executive shall be entitled to the benefits
provided by Section 4 unless such termination is the result of the occurrence of
one or more of the following events:

(i) The Executive’s death;

(ii) If the Executive becomes permanently disabled within the meaning of, and
begins actually to receive disability benefits pursuant to, the long-term
disability plan in effect for, or applicable to, Executive immediately prior to
the Change in Control; or

(iii) Cause.

(b) In the event of the occurrence of a Change in Control, if (but only if) the
Board determines that this Section 3(b) shall be operative following such Change
in Control, the Executive may terminate employment with the Company and any
Affiliate of the Company during the Severance Period with the right to severance
compensation as provided in Section 4 upon the occurrence of one or more of the
following events (regardless of whether any other reason, other than Cause as
hereinabove provided, for such termination exists or has occurred, including
without limitation other employment):

(i) Failure to elect or reelect or otherwise to maintain the Executive in the
office or the position, or a substantially equivalent or better office or
position, of or with the Company and/or an Affiliate of the Company (or any
successor thereto by operation of law or otherwise), as the case may be, which
the Executive held immediately prior to a Change in Control, or the removal of
the Executive as a Director of the Company and/or an Affiliate of the Company
(or any successor thereto) if the Executive shall have been a Director of the
Company and/or an Affiliate of the Company immediately prior to the Change in
Control;

(ii) (A) A significant adverse change in the nature or scope of the authorities,
powers, functions, responsibilities or duties attached to the position with the
Company and any Affiliate of the Company which the Executive held immediately
prior to the Change in Control, (B) a reduction in the aggregate of the
Executive’s Base Pay and Incentive Pay received from the Company and any
Affiliate of the Company, or (C) the termination or denial of the Executive’s
rights to Employee Benefits or a reduction in the scope or value thereof, any of
which is not remedied by the Company within 10 calendar days after receipt by
the Company of written notice from the Executive of such change, reduction or
termination, as the case may be;

(iii) The liquidation, dissolution, merger, consolidation or reorganization of
the Company or the transfer of all or substantially all of its business and/or
assets, unless the successor or successors (by liquidation, merger,
consolidation, reorganization, transfer or otherwise) to which all or
substantially all of its business and/or assets have been transferred (by
operation of law or otherwise) assumed all duties and obligations of the Company
under this Agreement pursuant to Section 11(a);

(iv) The Company relocates its principal executive offices (if such offices are
the principal location of Executive’s work), or requires the Executive to have
his principal location of work changed, to any location that, in either case, is
in excess of 50 miles from the location thereof immediately prior to the Change
in Control, or requires the Executive to travel away from his office in the
course of discharging his responsibilities or duties hereunder at least 20% more
(in terms of aggregate days in any calendar year or in any calendar quarter when
annualized for purposes of comparison to any prior year) than was required of
Executive in any of the three full years immediately prior to the Change in
Control without, in either case, his prior written consent; or

(v) Without limiting the generality or effect of the foregoing, any material
breach of this Agreement by the Company or any successor thereto which is not
remedied by the Company within 10 calendar days after receipt by the Company of
written notice from the Executive of such breach.

(c) Notwithstanding anything contained in this Agreement to the contrary, in the
event of a Change in Control, the Executive may terminate employment with the
Company and any Affiliate of the Company for any reason, or without reason,
during the 30-day period immediately following the first anniversary of the
first occurrence of a Change in Control with the right to severance compensation
as provided in Section 4.

(d) A termination by the Company pursuant to Section 3(a) or by the Executive
pursuant to Section 3(b) or Section 3(c) will not affect any rights that the
Executive may have pursuant to any agreement, policy, plan, program or
arrangement of the Company or an Affiliate of the Company providing Employee
Benefits, which rights shall be governed by the terms thereof.

4. Severance Compensation.

(a) If, following the occurrence of a Change in Control, the Company or an
Affiliate of the Company terminates the Executive’s employment during the
Severance Period other than pursuant to Section 3(a)(i), 3(a)(ii) or 3(a)(iii),
or if the Executive terminates his employment pursuant to Section 3(b) (if
Section 3(b) is operative) or Section 3(c), the Company will pay to the
Executive the amounts described in Annex A within five business days after the
Termination Date and will continue to provide to the Executive the benefits
described in Annex A for the periods described therein.

(b) Without limiting the rights of the Executive at law or in equity, if the
Company fails to make any payment or provide any benefit required to be made or
provided hereunder on a timely basis, the Company will pay interest on the
amount or value thereof at an annualized rate of interest equal to the so-called
composite “prime rate” as quoted from time to time during the relevant period in
the Midwest Edition of The Wall Street Journal, plus 4%. Such interest will be
payable as it accrues on demand. Any change in such prime rate will be effective
on and as of the date of such change.

(c) Notwithstanding any provision of this Agreement to the contrary, the
parties’ respective rights and obligations under this Section 4 and under
Sections 5, 7, 8, 9 and 13 will survive any termination or expiration of this
Agreement or the termination of the Executive’s employment following a Change in
Control for any reason whatsoever.

(d) Unless otherwise expressly provided by the applicable plan, program or
agreement, after the occurrence of a Change in Control, the Company shall pay in
cash to the Executive a lump sum amount equal to the value of any annual bonus
(including, without limitation, incentive-based annual cash bonuses and
performance units, but not including any equity-based compensation or
compensation provided under a qualified plan) earned or accrued with respect to
the Executive’s service during the performance period or periods that includes
the date on which the Change in Control occurred, disregarding any applicable
vesting requirements; provided that (i) such amount shall be calculated at the
plan target or payout rate, but prorated to base payment only on the portion of
the Executive’s service that had elapsed during the applicable performance
period; and (ii) such amount shall be reduced by any amount actually paid to the
Executive under the terms of such Plan. Such payment shall take into account
service rendered through the payment date and shall be made at the earlier of
(i) the date prescribed for payment pursuant to the applicable plan, program or
agreement, or (ii) within five business days after the Termination Date.

5. Limitation on Payments and Benefits. Notwithstanding any provision of this
Agreement to the contrary, if any amount or benefit to be paid or provided under
this Agreement would be an “Excess Parachute Payment,” within the meaning of
Section 280G of the Internal Revenue Code of 1986, as amended (the “Code”), or
any successor provision thereto, but for the application of this sentence, then
the payments and benefits to be paid or provided under this Agreement shall be
reduced to the minimum extent necessary (but in no event to less than zero) so
that no portion of any such payment or benefit, as so reduced, constitutes an
Excess Parachute Payment; provided, however, that the foregoing reduction shall
be made only if and to the extent that such reduction would result in an
increase in the aggregate payments and benefits to be provided, determined on an
after-tax basis (taking into account the excise tax imposed pursuant to
Section 4999 of the Code, or any successor provision thereto, any tax imposed by
any comparable provision of state law, and any applicable federal, state and
local income taxes). The determination of whether any reduction in such payments
or benefits to be provided under this Agreement or otherwise is required
pursuant to the preceding sentence shall be made at the expense of the Company,
if requested by the Executive or the Company, by the Company’s independent
accountants. The fact that the Executive’s right to payments or benefits may be
reduced by reason of the limitations contained in this Section 5 shall not of
itself limit or otherwise affect any other rights of the Executive other than
pursuant to this Agreement. In the event that any payment or benefit intended to
be provided under this Agreement or otherwise is required to be reduced pursuant
to this Section 5, the Executive shall be entitled to designate the payments
and/or benefits to be so reduced in order to give effect to this Section 5. The
Company shall provide the Executive with all information reasonably requested by
the Executive to permit the Executive to make such designation. In the event
that the Executive fails to make such designation within 10 business days of the
Termination Date, the Company may effect such reduction in any manner it deems
appropriate.

6. No Mitigation Obligation. The Company hereby acknowledges that it will be
difficult and may be impossible for the Executive to find reasonably comparable
employment following the Termination Date. Accordingly, the payment of the
severance compensation by the Company to the Executive in accordance with the
terms of this Agreement is hereby acknowledged by the Company to be reasonable,
and the Executive will not be required to mitigate the amount of any payment
provided for in this Agreement by seeking other employment or otherwise, nor
will any profits, income, earnings or other benefits from any source whatsoever
create any mitigation, offset, reduction or any other obligation on the part of
the Executive hereunder or otherwise, except as expressly provided in the last
sentence of Paragraph 3 set forth on Annex A.

7. Legal Fees and Expenses.

(a) It is the intent of the Company that the Executive not be required to incur
legal fees and the related expenses associated with the interpretation,
enforcement or defense of Executive’s rights under this Agreement by litigation
or otherwise because the cost and expense thereof would substantially detract
from the benefits intended to be extended to the Executive hereunder.
Accordingly, if it should appear to the Executive that the Company has failed to
comply with any of its obligations under this Agreement or in the event that the
Company or any other person takes or threatens to take any action to declare
this Agreement void or unenforceable, or institutes any litigation or other
action or proceeding designed to deny, or to recover from, the Executive the
benefits provided or intended to be provided to the Executive hereunder, the
Company irrevocably authorizes the Executive from time to time to retain counsel
of Executive’s choice, at the expense of the Company as hereafter provided, to
advise and represent the Executive in connection with any such interpretation,
enforcement or defense, including without limitation the initiation or defense
of any litigation or other legal action, whether by or against the Company or
any Director, officer, stockholder or other person affiliated with the Company,
in any jurisdiction. Notwithstanding any existing or prior attorney-client
relationship between the Company and such counsel, the Company irrevocably
consents to the Executive’s entering into an attorney-client relationship with
such counsel, and in that connection the Company and the Executive agree that a
confidential relationship shall exist between the Executive and such counsel.
Without respect to whether the Executive prevails, in whole or in part, in
connection with any of the foregoing, the Company will pay and be solely
financially responsible for any and all attorneys’ and related fees and expenses
incurred by the Executive in connection with any of the foregoing.

(b) Without limiting the obligations of the Company pursuant to Section 7(a)
hereof, in the event a Change in Control occurs, the performance of the
Company’s obligations under this Agreement, including, without limitation, this
Section 7 and Annex A, shall be secured by amounts deposited or to be deposited
in trust pursuant to certain trust agreements to which the Company shall be a
party providing that the benefits to be provided hereunder and the fees and
expenses of counsel selected from time to time by the Executive pursuant to
Section 7(a) shall be paid, or reimbursed to the Executive if paid by the
Executive, either in accordance with the terms of such trust agreements, or, if
not so provided, on a regular, periodic basis upon presentation by the Executive
to the trustee of a statement or statements prepared by such counsel in
accordance with its customary practices. Any failure by the Company to satisfy
any of its obligations under this Section 7(b) shall not limit the rights of the
Executive hereunder. Subject to the foregoing, the Executive shall have the
status of a general unsecured creditor of the Company and shall have no right
to, or security interest in, any assets of the Company or any Affiliate of the
Company.

8. Competitive Activity; Confidentiality; Nonsolicitation.

(a) Acknowledgements and Agreements. The Executive hereby acknowledges and
agrees that in the performance of the Executive’s duties to the Company during
the Term, the Executive will be brought into frequent contact, either in person,
by telephone or through the mails, with existing and potential customers of the
Company throughout the United States. The Executive also agrees that trade
secrets and confidential information of the Company, more fully described in
Section 8(j) of this Agreement, gained by the Executive during the Executive’s
association with the Company, have been developed by the Company through
substantial expenditures of time, effort and money and constitute valuable and
unique property of the Company. The Executive further understands and agrees
that the foregoing makes it necessary for the protection of the business of the
Company that the Executive not compete with the Company during the Term and not
compete with the Company for a reasonable period thereafter, as further provided
in the following subsections.

(b) Covenants During the Term. During the Term and prior to the Termination
Date, the Executive will not compete with the Company anywhere within the United
States. In accordance with this restriction, but without limiting its terms,
during the term of the Executive’s employment, the Executive will not:

(i) enter into or engage in any business which competes with the business of the
Company;

(ii) solicit customers, business, patronage or orders for, or sell, any products
and services in competition with, or for any business that competes with, the
business of the Company;

(iii) divert, entice or otherwise take away any customers, business, patronage
or orders of the Company or attempt to do so; or

(iv) promote or assist, financially or otherwise, any person, firm, association,
partnership, corporation or other entity engaged in any business which competes
with the business of the Company.

(c) Covenants Following Termination. For a period of one (1) year following the
Termination Date, if the Executive has received or is receiving benefits under
this Agreement, the Executive will not:

(i) enter into or engage in any business which competes with the Company’s
business within the Restricted Territory (as defined in Section 8(g));

(ii) solicit customers, business, patronage or orders for, or sell, any products
and services in competition with, or for any business, wherever located, that
competes with, the Company’s business within the Restricted Territory;

(iii) divert, entice or otherwise take away any customers, business, patronage
or orders of the Company within the Restricted Territory, or attempt to do so;
or

(iv) promote or assist, financially or otherwise, any person, firm, association,
partnership, corporation or other entity engaged in any business which competes
with the Company’s business within the Restricted Territory.

(d) Indirect Competition. For the purposes of Sections 8(b) and 8(c), inclusive,
but without limitation thereof, the Executive will be in violation thereof if
the Executive engages in any or all of the activities set forth therein directly
as an individual on the Executive’s own account, or indirectly as a partner,
joint venturer, employee, agent, salesperson, consultant, officer and/or
director of any firm, association, partnership, corporation or other entity, or
as a stockholder of any corporation in which the Executive or the Executive’s
spouse, child or parent owns, directly or indirectly, individually or in the
aggregate, more than five percent (5%) of the outstanding stock.

(e) The Company. For the purposes of this Section 8, the Company shall include
any and all direct and indirect subsidiary, parent, affiliated, or related
companies of the Company for which the Executive worked or had responsibility at
the time of termination of the Executive’s employment and at any time during the
two (2) year period prior to such termination.

(f) The Company’s Business. For the purposes of Sections 8(b), 8(c), 8(k) and
8(l), inclusive, the Company’s business is defined to be the manufacture,
marketing and sale of high performance engineered materials serving global
telecommunications, computer, automotive electronics, industrial components and
optical media markets, as further described in any and all manufacturing,
marketing and sales manuals and materials of the Company as the same may be
altered, amended, supplemented or otherwise changed from time to time, or of any
other products or services substantially similar to or readily substitutable for
any such described products and services.

(g) Restricted Territory. For the purposes of Section 8(c), the Restricted
Territory shall be defined as and limited to:

(i) the geographic area(s) within a one hundred (100) mile radius of any and all
Company location(s) in, to, or for which the Executive worked, to which the
Executive was assigned or had any responsibility (either direct or supervisory)
at the time of termination of the Executive’s employment and at any time during
the two (2) year period prior to such termination; and

(ii) all of the specific customer accounts, whether within or outside of the
geographic area described in (i) above, with which the Executive had any contact
or for which the Executive had any responsibility (either direct or supervisory)
at the time of termination of the Executive’s employment and at any time during
the two (2) year period prior to such termination.

(h) Extension. If it shall be judicially determined that the Executive has
violated any of the Executive’s obligations under Section 8(c), then the period
applicable to each obligation that the Executive shall have been determined to
have violated shall automatically be extended by a period of time equal in
length to the period during which such violation(s) occurred.

(i) Non-Solicitation. The Executive will not directly or indirectly at any time
solicit or induce or attempt to solicit or induce any employee(s), sales
representative(s), agent(s) or consultant(s) of the Company and/or of its
parent, or its other subsidiary, affiliated or related companies to terminate
their employment, representation or other association with the Company and/or
its parent or its other subsidiary, affiliated or related companies.

(j) Further Covenants.

(i) The Executive will keep in strict confidence, and will not, directly or
indirectly, at any time during or after the Executive’s employment with the
Company, disclose, furnish, disseminate, make available or, except in the course
of performing the Executive’s duties of employment, use any trade secrets or
confidential business and technical information of the Company or its customers
or vendors, including without limitation as to when or how the Executive may
have acquired such information. Such confidential information shall include,
without limitation, the Company’s unique selling, manufacturing and servicing
methods and business techniques, training, service and business manuals,
promotional materials, training courses and other training and instructional
materials, vendor and product information, customer and prospective customer
lists, other customer and prospective customer information and other business
information. The Executive specifically acknowledges that all such confidential
information, whether reduced to writing, maintained on any form of electronic
media, or maintained in the Executive’s mind or memory and whether compiled by
the Company, and/or the Executive, derives independent economic value from not
being readily known to or ascertainable by proper means by others who can obtain
economic value from its disclosure or use, that reasonable efforts have been
made by the Company to maintain the secrecy of such information, that such
information is the sole property of the Company and that any retention and use
of such information by the Executive during the Executive’s employment with the
Company (except in the course of performing the Executive’s duties and
obligations to the Company) or after the termination of the Executive’s
employment shall constitute a misappropriation of the Company’s trade secrets.

(ii) The Executive agrees that upon termination of the Executive’s employment
with the Company, for any reason, the Executive shall return to the Company, in
good condition, all property of the Company, including without limitation, the
originals and all copies of any materials which contain, reflect, summarize,
describe, analyze or refer or relate to any items of information listed in
Section 8(j)(i) of this Agreement. In the event that such items are not so
returned, the Company will have the right to charge the Executive for all
reasonable damages, costs, attorneys’ fees and other expenses incurred in
searching for, taking, removing and/or recovering such property.

(k) Discoveries and Inventions; Work Made for Hire.

(i) The Executive hereby assigns and agrees to assign to the Company, its
successors, assigns or nominees, all of the Executive’s rights to any
discoveries, inventions and improvements, whether patentable or not, made,
conceived or suggested, either solely or jointly with others, by the Executive
while in the Company’s employ, whether in the course of the Executive’s
employment with the use of the Company’s time, material or facilities or that is
in any way within or related to the existing or contemplated scope of the
Company’s business. Any discovery, invention or improvement relating to any
subject matter with which the Company was concerned during the Executive’s
employment and made, conceived or suggested by the Executive, either solely or
jointly with others, within one (1) year following termination of the
Executive’s employment under this Agreement or any successor agreements shall be
irrebuttably presumed to have been so made, conceived or suggested in the course
of such employment with the use of the Company’s time, materials or facilities.
Upon request by the Company with respect to any such discoveries, inventions or
improvements, the Executive will execute and deliver to the Company, at any time
during or after the Executive’s employment, all appropriate documents for use in
applying for, obtaining and maintaining such domestic and foreign patents as the
Company may desire, and all proper assignments therefor, when so requested, at
the expense of the Company, but without further or additional consideration.

(ii) The Executive acknowledges that, to the extent permitted by law, all work
papers, reports, documentation, drawings, photographs, negatives, tapes and
masters therefor, prototypes and other materials (hereinafter, “items”),
including without limitation, any and all such items generated and maintained on
any form of electronic media, generated by the Executive during the Executive’s
employment with the Company shall be considered a “work made for hire” and that
ownership of any and all copyrights in any and all such items shall belong to
the Company. The item will recognize the Company as the copyright owner, will
contain all proper copyright notices , e.g., “(creation date) Brush Engineered
Materials Inc., All Rights Reserved,” and will be in condition to be registered
or otherwise placed in compliance with registration or other statutory
requirements throughout the world.

(l) Communication of Contents of Agreement. During the Executive’s employment
and for one (1) year thereafter, the Executive will communicate the contents of
this Section 8 of this Agreement to any person, firm, association, partnership,
corporation or other entity which the Executive intends to be employed by,
associated with, or represent and which is engaged in a business that is
competitive to the business of the Company.

(m) Relief. The Executive acknowledges and agrees that the remedy at law
available to the Company for breach of any of the Executive’s obligations under
this Agreement would be inadequate. The Executive therefore agrees that, in
addition to any other rights or remedies that the Company may have at law or in
equity, temporary and permanent injunctive relief may be granted in any
proceeding which may be brought to enforce any provision contained in
Sections 8(b), 8(c), 8(i), 8(j), 8(k) and 8(l), inclusive, of this Agreement,
without the necessity of proof of actual damage.

(n) Reasonableness. The Executive acknowledges that the Executive’s obligations
under this Section 8 are reasonable in the context of the nature of the
Company’s business and the competitive injuries likely to be sustained by the
Company if the Executive was to violate such obligations. The Executive further
acknowledges that this Agreement is made in consideration of, and is adequately
supported by the agreement of the Company to perform its obligations under this
Agreement and by other consideration, which the Executive acknowledges
constitutes good, valuable and sufficient consideration.

9. Employment Rights. Nothing expressed or implied in this Agreement will create
any right or duty on the part of the Company or the Executive to have the
Executive remain in the employment of the Company or any Affiliate of the
Company prior to or following any Change in Control. Any termination of
employment of the Executive or the removal of the Executive from the office or
position in the Company or any Affiliate of the Company that occurs following
the commencement of any discussion with a third person that ultimately results
in a Change in Control, shall be deemed to be a termination or removal of the
Executive after a Change in Control for purposes of this Agreement.

10. Withholding of Taxes. The Company may withhold from any amounts payable
under this Agreement all federal, state, city or other taxes as the Company is
required to withhold pursuant to any applicable law, regulation or ruling.

11. Successors and Binding Agreement.

(a) The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation, reorganization or otherwise) to all or
substantially all of the business or assets of the Company, by agreement in form
and substance reasonably satisfactory to the Executive, expressly to assume and
agree to perform this Agreement in the same manner and to the same extent the
Company would be required to perform if no such succession had taken place. This
Agreement will be binding upon and inure to the benefit of the Company and any
successor to the Company, including without limitation any persons acquiring
directly or indirectly all or substantially all of the business or assets of the
Company whether by purchase, merger, consolidation, reorganization or otherwise
(and such successor shall thereafter be deemed the “Company” for the purposes of
this Agreement), but will not otherwise be assignable, transferable or delegable
by the Company.

(b) This Agreement will inure to the benefit of and be enforceable by the
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees and legatees.

(c) This Agreement is personal in nature and neither of the parties hereto
shall, without the consent of the other, assign, transfer or delegate this
Agreement or any rights or obligations hereunder except as expressly provided in
Sections 11(a) and 11(b). Without limiting the generality or effect of the
foregoing, the Executive’s right to receive payments hereunder will not be
assignable, transferable or delegable, whether by pledge, creation of a security
interest, or otherwise, other than by a transfer by Executive’s will or by the
laws of descent and distribution and, in the event of any attempted assignment
or transfer contrary to this Section 11(c), the Company shall have no liability
to pay any amount so attempted to be assigned, transferred or delegated.

12. Notices. For all purposes of this Agreement, all communications, including
without limitation notices, consents, requests or approvals, required or
permitted to be given hereunder will be in writing and will be deemed to have
been duly given when hand delivered or dispatched by electronic facsimile
transmission (with receipt thereof orally confirmed), or five business days
after having been mailed by United States registered or certified mail, return
receipt requested, postage prepaid, or three business days after having been
sent by a nationally recognized overnight courier service such as FedEx, UPS, or
Purolator, addressed to the Company (to the attention of the Secretary of the
Company) at its principal executive office and to the Executive at his principal
residence, or to such other address as any party may have furnished to the other
in writing and in accordance herewith, except that notices of changes of address
shall be effective only upon receipt.

13. Compliance with Section 409A of the Code. To the extent applicable, it is
intended that this Agreement comply with the provisions of Section 409A of the
Code. This Agreement shall be administered in a manner consistent with this
intent, and any provision that would cause the Agreement to fail to satisfy
Section 409A of the Code shall have no force and effect until amended to comply
with Section 409A of the Code (which amendment may be retroactive to the extent
permitted by Section 409A of the Code and may be made by the Company without the
consent of the Executive). In particular, to the extent the Executive becomes
entitled to receive payment subject to Section 409A upon an event that does not
constitute a permitted distribution event under Section 409A(a)(2) of the Code,
then notwithstanding anything to the contrary in this Agreement, payment will be
made to the Executive on the earlier of (a) the Executive’s “separation from
service” with the Company (determined in accordance with Section 409A);provided,
however, that if the Executive is a “specified employee” (within the meaning of
Section 409A) and the payment of any amounts described in Annex A would not meet
the “short-term deferral” exemption under Section 409A of the Code (or otherwise
qualify for exemption under Section 409A of the Code), then the Company will pay
such amounts to the Executive 6 months following the Executive’s “separation
from service” (within the meaning of Section 409A of the Code) or (b) the
Executive’s death.

14. Governing Law. The validity, interpretation, construction and performance of
this Agreement will be governed by and construed in accordance with the
substantive laws of the State of Ohio, without giving effect to the principles
of conflict of laws of such State.

15. Validity. If any provision of this Agreement or the application of any
provision hereof to any person or circumstance is held invalid, unenforceable or
otherwise illegal, the remainder of this Agreement and the application of such
provision to any other person or circumstance will not be affected, and the
provision so held to be invalid, unenforceable or otherwise illegal will be
reformed to the extent (and only to the extent) necessary to make it
enforceable, valid or legal.

16. Miscellaneous. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
signed by the Executive and the Company. No waiver by either party hereto at any
time of any breach by the other party hereto or compliance with any condition or
provision of this Agreement to be performed by such other party will be deemed a
waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time. No agreements or representations, oral or otherwise,
expressed or implied with respect to the subject matter hereof have been made by
either party which are not set forth expressly in this Agreement. References to
Sections are to Sections of this Agreement.

17. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same agreement.

18. Prior Agreement. This Agreement supersedes, as of the date first above
written, the Agreement, dated as of      , 200     (the “Prior Agreement”),
between the Company and the Executive. Executive agrees that he or she has no
further rights under the Prior Agreement.

1

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered as of the date first above written.

BRUSH ENGINEERED MATERIALS INC.

By:
Name:
Title:


[Executive]

2

Annex A

SEVERANCE COMPENSATION

(1) A lump sum payment in an amount equal to two times the sum of (A) Base Pay
(at the highest rate in effect for any period prior to the Termination Date),
plus (B) Incentive Pay (in an amount equal to not less than the higher of
(1) the highest aggregate Incentive Pay earned in any fiscal year ending after
the Change in Control or in any of the three fiscal years immediately preceding
the year in which the Change in Control occurred or (2) the plan target for the
year in which the Change in Control occurred).

(2) A lump sum payment in an amount equal to the present value of the bonuses
the Executive would have received under any LTIP of the Company for performance
periods in effect at the time of the termination of the Executive’s employment
had he continued to be employed through the period covered by any such plan,
assuming payout under such plans at the plan target rate, reduced by any amounts
actually paid to the Executive under the terms of any such plan. In determining
present value for this purpose, there shall be applied a discount factor equal
to the coupon rate on general full-faith-and-credit obligations of the U.S.
Treasury having a maturity of five years and issued on the date of the
termination of the Executive’s employment.

(3) For a period of 24 months following the Termination Date (the “Continuation
Period”), the Company will arrange to provide the Executive with Employee
Benefits that are welfare benefits including, without limitation, retiree
medical and life insurance (but not perquisites, stock option, performance
share, performance unit, stock purchase, stock appreciation or similar
compensatory benefits or benefits covered by (4) below) substantially similar to
those that the Executive was receiving or entitled to receive immediately prior
to the Termination Date (or, if greater, immediately prior to the reduction,
termination, or denial described in Section 3(b)(ii)). If and to the extent that
any benefit described in this Paragraph 3 is not or cannot be paid or provided
under any policy, plan, program or arrangement of the Company or any Affiliate
of the Company, as the case may be, then the Company will itself pay or provide
for the payment to the Executive, his dependents and beneficiaries, of such
Employee Benefits along with, in the case of any benefit described in this
Paragraph 3 which is subject to tax because it is not or cannot be paid or
provided under any such policy, plan, program or arrangement of the Company or
any Affiliate of the Company, an additional amount such that after payment by
the Executive, or his dependents or beneficiaries, as the case may be, of all
taxes so imposed, the recipient retains an amount equal to such taxes.
Notwithstanding the foregoing, or any other provision of the Agreement, for
purposes of determining the period of continuation coverage to which the
Executive or any of his dependents is entitled pursuant to Section 4980B of the
Code (or any successor provision thereto) under the Company’s medical, dental
and other group health plans, or successor plans, the Executive’s “qualifying
event” shall be the termination of the Continuation Period. Further, for
purposes of the immediately preceding sentence and for any other purpose
including, without limitation, the calculation of service or age to determine
Executive’s eligibility for benefits under any retiree medical benefits or life
insurance plan or policy, the Executive shall be considered to have remained
actively employed on a full-time basis through the termination of the
Continuation Period. Without otherwise limiting the purposes or effect of
Section 6, Employee Benefits otherwise receivable by the Executive pursuant to
this Paragraph 3 will be reduced to the extent comparable welfare benefits are
actually received by the Executive from another employer during the Continuation
Period following the Executive’s Termination Date, and any such benefits
actually received by the Executive shall be reported by the Executive to the
Company.

(4) In addition to the retirement income and other benefits to which Executive
is entitled under the Company’s Retirement Plans with respect to Executive’s
employment through the Termination Date, a lump sum payment in an amount equal
to the present value of the excess of (x) the retirement income and other
benefits that would be payable to the Executive under the Retirement Plans if
Executive had continued to be employed as an active participant in the Company’s
Retirement Plans through the Continuation Period given the Executive’s Base Pay
and Incentive Pay (as determined in Paragraph 1) (without regard to any
amendment to the Retirement Plans made subsequent to a Change in Control which
reduces the retirement income or other benefits thereunder), over (y) the
retirement income and other benefits that the Executive is entitled to receive
(either immediately or on a deferred basis) under the Retirement Plans. For
purposes of this Paragraph 4, present value shall be determined by applying a
discount factor equal to the annual rate of interest on 30-year U.S. Treasury
securities issued on the date of the termination of the Executive’s employment
(or, if no such securities are issued on such date, on the most recent date
preceding the date of the termination of the Executive’s employment on which
such securities are issued), and by using the 1983 Group Annuity Mortality Table
(50% male/50% female).

(5) Notwithstanding any provision to the contrary in any applicable plan,
program or agreement, upon the occurrence of a Change in Control, all equity
incentive awards held by the Executive shall become fully vested and all stock
options held by the Executive shall become fully exercisable.

(6) If the Executive is receiving or has been granted cash payments from the
Company which have been authorized by the Board to replace the benefit that
would have accrued under the Company’s former Supplemental Retirement Benefit
Plan (whether or not designated as a “special award”), a lump sum payment equal
to two times the aggregate award authorized by the Board for the year in which
the Termination Date occurs.

(7) If the Executive is entitled to receive or has received, during the year in
which the Termination Date occurs, a credit of nonelective deferred compensation
under the Company’s Executive Deferred Compensation Plan II, a lump sum payment
in an amount equal to two times the aggregate amount of nonelective deferred
compensation designated by the Organization and Compensation Committee of the
Board for the year in which the Termination Date occurs.

(8) A lump sum payment equal to the cash value of the club dues and financial
counseling benefits that the Executive would have been entitled to receive
during the Continuation Period based on the annual value of such club dues and
financial counseling benefits immediately before the Termination Date or, if
greater, immediately before the Change in Control; provided that the Executive
must have been receiving such benefits immediately prior to either the
Termination Date or the date of the Change in Control.

(9) Reasonable fees for outplacement services, by a firm selected by the
Executive, at the expense of the Company in an amount not in excess of $20,000.

3